The opinion of the Court was delivered by
Manning, J.
The plaintiff alleges that in 1854 he bought a piece of ground fronting the centre gate of the lower city park, and1 built a residence and a house for business upon it, believing that the park was to become a place of public resort and of amusement as it had been thus dedicated by the City Government. He represents that it has been divested from this object, and instead is used as a pasture wherein horses, cows, and other animals are kept to his great detriment as well as that of the public, which animals injure the trees and pathways and deter visitors, and prevent families from enjoying the park through fear of them, whereby he is deprived of the profit he would otherwise realize from selling refreshments, and is further endamaged in his property which has become of small value because of this misuse of the park.
He obtained an injunction to prevent the further use of the park for pasturage, and the prayer of his petition is that this injunction he perpetuated, and his right to sue for damages in a separate action he reserved. There was judgment perpetuating the injunction, from which the mayor and administrator defendants appealed, hut seem to have taken no further notice of the matter. No appearance by brief or otherwise is made for the fit here.
Thpre is no moneyed demand of any kind or amount made by the plaintiff, and we are therefore without jurisdiction. There is in the body of the petition an allegation that the damage he will suffer will he at least five hundred dollars per annum if the defendants are permitted to continue their misuse of the park. The suit was filed March 3, 1880, and was tried two months after. The plaintiff notices the want of jurisdiction hut makes no motion based thereon.
There is no allegation that brings the case within our jurisdiction, and the appeal is therefore dimissed.